Case: 09-60840 Document: 00511407520 Page: 1 Date Filed: 03/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 11, 2011
                                     No. 09-60840
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CLIVE FERNANDO WILSON,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petitions for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A034 090 212


Before KING, DeMOSS, and DENNIS, Circuit Judges.
PER CURIAM:*
       Clive Fernando Wilson, a native and citizen of Jamaica, seeks a petition
for review of the order of the Board of Immigration Appeals (BIA) denying his
motion to reconsider its approval of the immigration judge’s (IJ) final order of
deportation. Wilson raises numerous issues and generally asserts that his
deportation proceedings violated his due process rights.
       We generally review only the BIA’s decision except to the extent that the
IJ’s decision influences the BIA. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-60840 Document: 00511407520 Page: 2 Date Filed: 03/11/2011

                                   No. 09-60840

2007). We lack jurisdiction to review the denial of Wilson’s requests for relief
because he is removable for having committed the aggravated felony of
conspiracy to possess cocaine with the intent to distribute.          See 8 U.S.C.
§§ 1252(a)(2)(C), 1182(a)(2)(A)(i)(II), 1251(a)(2)(A)(iii), 1101(a)(43)(B); 18 U.S.C.
§ 924(c)(2); Lopez v. Gonzales, 549 U.S. 47, 60 (2006); Balogun v. Ashcroft, 270
F.3d 274, 277-78 & n.10 (5th Cir. 2001).
      Although    we   are   not   precluded    from   reviewing    claims   raising
constitutional or purely legal questions, see § 1252(a)(2)(D), Wilson’s assertions
of alleged due process violations are merely abuse of discretion claims in
disguise. See Assaad v. Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004) (“[T]he
failure to receive relief that is purely discretionary in nature does not amount
to a deprivation of a liberty interest.”) (internal citations and quotation marks
omitted). Accordingly, Wilson’s petition for review is DISMISSED FOR LACK
OF JURISDICTION.




                                         2